DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/105,872, last communication received on 06/18/2021. Claims 1-10 are pending; claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 and 03/16/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0134669 A1 to Yuki et al. (hereinafter Yuki) in view of ANDREW GEHMAN, "How to Install Android Apps and Share Contacts Using QR Codes," 8/9/2010, HowToGeek.com, www.howtogeek.com/howto/24921/how-to-install-android-apps-and-share-contacts-using-qr-codes/ (hereinafter GEHMAN).

As to claim 1, Yuki teaches an information processing system (information sharing system 1, Yuki, [00290-[0032]) including an information processing apparatus (group management server 200, print apparatus 300, projector 400, and file server 500, Yuki, [00290-[0032]), wherein the information processing apparatus includes circuitry (the group management server 200 includes a CPU 21, a ROM 22, a RAM 23, Yuki, [0060]) configured to 
provide a sharing service of enabling information to be shared by one or more terminal apparatuses (The file server 500 may employ any general-purpose file server capable of; creating the shared folder and setting an access right based on an instruction from the group management server 200, and handling the access from the respective mobile terminal 100 appropriately, Yuki, [0034]-[0037], [0063]-[0069]), the one or more terminal apparatuses (mobile terminal 100, Yuki, [0029]-[0032]) being included in the information processing system, the information processing apparatus being capable of communicating with the one or more terminal apparatuses (The communication control unit 21c controls the network interface unit 25 to communicate the information with the mobile terminal 100, the file server 500, or a similar resource, Yuki, [0067], [0045]), and the one or more terminal apparatuses being associated with a group (Each mobile terminal 100 belongs to the user who joins the specific group.  The user operates the mobile terminal 100 to join and leave the group, Yuki, [0032]-[0033]).
Yuki does not explicitly disclose receive first identification information from each of the one or more terminal apparatuses.
Note that Yuki discloses “the application installation unit 11g downloads as necessary and installs programs that function as the above-described respective function blocks other than the application installation unit 11g into the mobile terminal 100 when the user first images the mark on one of the screen and the printed matter with the imaging unit 19 of the mobile terminal 100” in [0057], Yuki’s mobile terminal sends a request to download an application or service from server.
GEHMAN discloses a request to download an application/service including first identification information (When Barcode Scanner is finished reading and identifying the QR code, select Open Browser. You'll be forwarded to the App in the Android Market. Now, just click Install, GEHMAN, page 3-4. Note: URL embedded in barcode market://detail?id=com.dropbox.android in the picture shown on page 4, claimed first identification information (e.g. com.dropbox.android) is disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to embed an application ID into QR code as taught by GEHMAN to modify the system of Yuki so that users can install their app easily by scanning the QR code on the computer screen.
Yuki-GEHMAN discloses
associate the first identification information with the sharing service (The communication control unit 11e controls the network interface unit 15 to transmit the user ID 17a of the user who has captured the mark to the group management server 200 and causes the group management server 200 to register the user who has captured the mark to the group indicated by the mark, Yuki, [0055]-[0056], [0079]-[0093]).
wherein each of the one or more terminal apparatuses includes circuitry (the mobile terminal 100 includes a central processing unit (CPU) 11, a read only memory (ROM) 12, a random access memory (RAM) 13, Yuki, [0040]) configured to
obtain the first identification information from outside and transmit the first identification information to the information processing apparatus (Yuki, [0057]. In view of GEHMAN (When Barcode Scanner is finished reading and identifying the QR code, select Open Browser. You'll be forwarded to the App in the Android Market. Now, just click Install, GEHMAN, page 3-4. Note: URL embedded in barcode market://detail?id=com.dropbox.android in the picture shown on page 4, claimed first identification information (e.g. com.dropbox.android) is disclosed),
wherein the circuitry of the information processing apparatus is further configured to, when having associated the first identification information with the sharing service,
associate, with the group, the one or more terminal apparatuses having received the first identification information from outside and having transmitted the first identification information (The communication control unit 11e controls the network interface unit 15 to transmit the user ID 17a of the user who has captured the mark to the group management server 200 and causes the group management server 200 to register the user who has captured the mark to the group indicated by the mark,Yuki, [0055]-[0056], [0079]-[0093]), and
provide the sharing service of enabling information to be shared by the one or more terminal apparatuses that are associated with the group (The file server 500 may employ any general-purpose file server capable of; creating the shared folder and setting an access right based on an instruction from the group management server 200, and handling the access from the respective mobile terminal 100 appropriately, Yuki, [0034]-[0037], [0063]-[0069]).

As to claim 2, Yuki-GEHMAN discloses the information processing system according to claim 1, wherein the circuitry of each of the one or more terminal apparatuses is further configured to obtain the first identification information by reading a code (Yuki, [0057]. In view of GEHMAN (When Barcode Scanner is finished reading and identifying the QR code, select Open Browser. You'll be forwarded to the App in the Android Market. Now, just click Install, GEHMAN, page 3-4. Note: URL embedded in barcode market://detail?id=com.dropbox.android in the picture shown on page 4, claimed first identification information (e.g. com.dropbox.android) is disclosed), and the circuitry of the information processing apparatus is further configured to associate the first identification information with second identification information that is used to identify a function of providing the sharing service of enabling information to be shared by the one or more terminal apparatuses, the code including the second identification Yuki, [0008], [0051]-[0055]. Note: “group ID” reads on claimed second identification information).

As to claims 9 and 10, the same reasoning applies mutatis mutandis to the corresponding apparatus claim 9 and method claim 10. Accordingly, the claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki in view of GEHMAN.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki in view of GEHMAN as applied to claim 2 above, and further in view of U.S. Patent Application Publication 2015/0170164 A1 to Marsico (hereinafter Marsico).

As to claim 3, Yuki-GEHMAN substantially discloses an information processing system as set forth in claim 2 above.
Yuki-GEHMAN does not explicitly disclose wherein the circuitry of the information processing apparatus is further configured to authenticate account information of a terminal apparatus based on a result of comparing the account information obtained from the terminal apparatus with user information stored in a memory, and when the account information is authenticated, associate the first identification information included in the code read by the terminal apparatus with the second identification information.
Marsico discloses to authenticate account information of a terminal apparatus based on a result of comparing the account information obtained from the terminal when a user presents login credentials (e.g., username and password) and is successfully authenticated, a communication channel or session is established between a scan-enabled client module (e.g., a smartphone web browser or native application) and a server application module (e.g., an application residing on a network-based host computer), and all subsequent communications made via the session or channel are associated with the user's login credential/identity information.  In this way, a user's identity information may be provided before, during, or even after the scanning of an associated service scanable code (e.g., QR code, NFC code, RFID code, etc.), and thereafter bound to the information derived or obtained from scanning of the code.  In another embodiment, the scanning of a scan code by a user triggers the scan-enabled client module 104 to access previously stored login credential information (e.g., login credential information stored in a file or cookie that is resident on mobile communication device 100.  Scan-enabled client module 104 automatically provides the user's login credentials to the application server module, which then associates the information obtained from the scanning of the scan code with the user's account.  Once the session is established, information obtained and provided to the application server module is automatically associated with the user's account, Marsico, [0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to authenticate the user as taught by Marsico to modify the system of Yuki-GEHMAN in order to proves that the one is who he or she claims to be.

As to claim 4, Yuki-GEHMAN-Marsico discloses the information processing system according to claim 3, wherein the circuitry of the information processing apparatus is further configured to in response to receiving an instruction to create a group from a terminal apparatus from which the first identification information is obtained, generate a group ID that is used to identify the group, and associate the group ID with the account information (Yuki, [0068], [0051]-[0052]), and when a terminal apparatus other than the terminal apparatus from which the first identification information is obtained obtains the code, associate user information, obtained from the terminal apparatus other than the terminal apparatus from which the first identification information is obtained, with the group ID, and store the user information associated with the group ID in a memory as group information (Yuki, [0008], [0051]-[0055], [0079]-[0093], Fig. 7).

As to claim 5, Yuki-GEHMAN-Marsico discloses the information processing system according to claim 4, wherein the circuitry of the information processing apparatus is further configured to permit the terminal apparatus, other than the terminal apparatus which reads the code and from which the first information is obtained, to access a storage location associated with the group ID (Yuki, [0008], [0051]-[0055], [0079]-[0093], Fig. 7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki in view of GEHMAN and Marsico as applied to claim 5 above, and further in view of U.S. Patent Application Publication 2021/0112072 A1 to KRATZER et al. (hereinafter KRATZER).

As to claim 6, Yuki-GEHMAN-Marsico substantially discloses an information processing system as set forth in claim 5 above.
Yuki-GEHMAN-Marsico does not explicitly disclose wherein a providing period is set to the code.
KRATZER discloses a providing period is set to a code (determining the predefined expiration time period expires; generating a second switchable matrix barcode unique to another of the set of access tokens; and displaying the second switchable matrix barcode based on the determined expiration, KRATZER, [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set expiration time for the code as taught by KRATZER to modify the system of Yuki-GEHMAN-Marsico in order to proves that the one is who he or she claims to be.
Yuki-GEHMAN-Marsico-KRATZER disclose the circuitry of the information processing apparatus is further configured to permit a terminal apparatus that reads the code during the providing period to access the storage location (Yuki, [0008], [0051]-[0055], [0079]-[0093], Fig. 7. In view of KRATZER).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki in view of GEHMAN as applied to claim 2 above, and further in view of U.S. Patent Application Publication 2014/0317114 A1  to Alla et al. (hereinafter Alla).

As to claim 7, Yuki-GEHMAN substantially discloses an information processing system as set forth in claim 2 above.
 Yuki-GEHMAN does not explicitly disclose wherein the circuitry of the information processing apparatus is further configured to provide a service for performing a presentation.
Alla discloses to provide a service for performing a presentation (Media devices such as tablet computers  present media using applications (sometimes referred to as "apps") that access, retrieve, request, and/or present media (e.g., Internet media).  Many different "apps" exist and can be downloaded by users through app stores such as, for example, Apple iTunes, Google Play, etc. Hundreds, if not thousands, of apps are available in the app stores that enable presentation of media, Alla, [0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an app store including presentation apps as taught by Alla to modify the system of Yuki-GEHMAN in order to provide a limited set of functionality for sharing data with other apps.
Yuki-GEHMAN-Alla discloses
 the code including third identification information that is used to identify the providing a service for performing a presentation (When Barcode Scanner is finished reading and identifying the QR code, select Open Browser. You'll be forwarded to the App in the Android Market. Now, just click Install, GEHMAN, page 3-4. Note: people with ordinary skill in the art would know that “dropbox” in the cited URL market://detail?id=com.dropbox.android may be replaced with the name of selected presentation app for third identification information), and in response to receiving an instruction to associate the third identification information with the second identification information, associate the third identification information with the second identification information (Yuki, [0008], [0051]-[0055]. Note: “group ID” reads on claimed second identification information).

As to claim 8, Yuki-GEHMAN substantially discloses an information processing system as set forth in claim 2 above.
Yuki-GEHMAN does not explicitly disclose wherein a function of the associating the first identification information with the sharing service is associated with a plurality of functions that provide a plurality of services different from each other.
Alla discloses a function of the associating the first identification information with the sharing service is associated with a plurality of functions that provide a plurality of services different from each other (Media devices such as tablet computers  present media using applications (sometimes referred to as "apps") that access, retrieve, request, and/or present media (e.g., Internet media).  Many different "apps" exist and can be downloaded by users through app stores such as, for example, Apple iTunes, Google Play, etc. Hundreds, if not thousands, of apps are available in the app stores that enable presentation of media, Alla, [0016]).
Alla to modify the system of Yuki-GEHMAN in order to provide a limited set of functionality for sharing data with other apps.
Yuki-GEHMAN-Alla discloses
 a function of providing the sharing service of enabling information to be shared by one or more terminal apparatuses being one of the plurality of functions, and the circuitry of the information processing apparatus is further configured to, in response to the function of providing the sharing service of enabling information to be shared by one or more terminal apparatuses being selected from among the plurality of functions, associate the first identification information with the second identification information (Yuki, [0008], [0051]-[0055]. Note: “group ID” reads on claimed second identification information).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        8/6/2021